Case: 21-20653         Document: 00516565084             Page: 1      Date Filed: 12/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                                        United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                         No. 21-20653                           December 2, 2022
                                                                                   Lyle W. Cayce
                                                                                        Clerk
   Al Rushaid Parker Drilling, Limited,

                                                                    Plaintiff—Appellant,

                                             versus

   National Oilwell Varco, L.P.,

                                                                    Defendant—Appellee.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 4:11-CV-3390


   Before Smith, Barksdale, and Haynes, Circuit Judges.
   Per Curiam:*
          Plaintiff Al Rushaid Parker Drilling, Limited, raises numerous argu-
   ments for setting aside the arbitration award at issue. The district court was
   correct that none of those contentions has the slightest merit. There is no
   basis for either vacating the award under section 10 of the Federal Arbitration
   Act or sending the case back to arbitration.
          The judgment is AFFIRMED.


          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.